Case 1:20-cv-04669-GBD Document17 Filed 07/07/20 Page 1 of 3

/ nae eon . open ame seen oe =
gunner eres. wh? ee eattie AT A f

   

  

 

 

 

 

 

 

USDC Dia ‘af
DOCUME®T 7
ELECTSONK Whi PILEB)
UNITED STATES DISTRICT COURT _ DOC # ee |
SOUTHERN DISTRICT OF NEW YORK DATE FI Ta
ATHENA ART FINANCE CORP.,
Plaintiff, Docket No.: 20-cv-4669
-against-
that
CERTAIN ARTWORK BY JEAN-MICHEL BASQUIAT Stipulation
ENTITLED HUMIDITY, 1982, Jn Rem,
Defendant,
SATFINANCE INVESTMENT LIMITED and
DELAHUNTY LIMITED d/b/a DELAHUNTY FINE ART,
Interested Parties.
x

Whereas, on June 2, 2020, plaintiff Athena Art Finance Corp. (“Athena”) instituted this
action with the filing of a summons with notice to foreclose on that Certain Artwork by Jean-
Michel Basquiat Entitled Humidity, 1982 (“the Basquiat”), in the Supreme Court of the State of

New York, and a verified complaint was filed thereafter on June 12, 2020;

Whereas, on June 18, 2020, Interested Party Satfinance Investment Limited (“SIL”)

removed the action to Federal Court;

Whereas on June 23, 2020, counsel for Interested Party Delahunty Limited, D/B/A

Delahunty Fine Arts (““Delahunty”), entered appearances in the action;

Whereas it is now Stipulated and Agreed as Follows:
1. Interested Party SIL accepts service of the complaint herein, as of June 30, 2020, and
it shall answer and/or interpose a pleading to assert its rights to the Basquiat on or

before July 30, 2020;

2. SIL’s principals Boris Pesko and Aleksander Pesko make no claim in their individual

 
Case 1:20-cv-04669-GBD Document 17 Filed 07/07/20 Page 2 of 3

capacities to the Basquiat, but rather only through and by SIL, and thus no further

notice to them in their individual capacities is required;

3. Interested Party Delahunty Limited D/B/A Delahunty Fine Art (“Delahunty”) accepts
service of the complaint herein, as of June 30, 2020, and it shall answer and/or

interpose a pleading to assert its rights to the Basquiat on or before July 30, 2020;

4, Delahunty Limited’s principal Damien Delahunty makes no claim in his individual
capacity to the Basquiat, but rather only through and by Delahunty Limited, and thus

no further notice to him in his individual capacity is required;

5. Plaintiff Athena shall answer the pleadings interposed by SIL and Delahunty on or

before August 14, 2020;

Dated: New York, New York.

 

 

July 4 2020
MAZZOLA LINDSTROM, LLP GROSSMAN LLP
By:Asuta v- Yabo A By: OMe

Weéridy J. Lindstrom ddd Grossman

Counsel for plaintiff Athena Art Counsel for Satfinance Limited, Boris Pesko
Finance Corp. and Aleksander Pesko
1350 Avenue of the Americas, 2nd Floor 300 Park Avenue, 15th Floor
New York, New York 10019 New York, New York 10022
D: 646.216.8440 jgrossman@grossmanllp.com
M: 516.680.2889 (646) 770-7445

wendy@mazzolalindstrom.com

 
Case 1:20-cv-04669-GBD Document 17 Filed 07/07/20 Page 3 of 3

CLARICK GUERON & REISBAUM

By:
Gregory A. Clarick
Counsel for Delahunty Limited d/b/a
Delahunty Fine Art
220 Fifth Avenue
New York, New York 10001
(212) 633-4313

gclarick@cegr-law.com
sO ORDERED 10 _ day of

Q 2020.

Gegyge B¢Maniels, United States District Judge

 

 
